Citation Nr: 1420700	
Decision Date: 05/08/14    Archive Date: 05/21/14

DOCKET NO.  09-15 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim for entitlement to service connection for a bilateral knee disability.

2.  Entitlement to service connection for a bilateral knee disability.

3.  Entitlement to service connection for a neck disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1973 to June 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a February 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The matter is now appropriately  before the Atlanta RO.

The Veteran's service connection claim for a bilateral knee disability was originally denied by the RO in unappealed September 1994 and April 1995 rating decisions.

The Veteran testified before the undersigned Veterans Law Judge at a February 2014 travel Board hearing.  A transcript of the hearing is associated with the claims file.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA system to ensure review of the totality of the evidence.

The issues of entitlement to service connection for a bilateral knee disability and entitlement to service connection for a neck disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).






FINDINGS OF FACT

1.  The RO's denial of entitlement to service connection for a bilateral knee disability in April 1995 is final.

2.  Evidence received after the April 1995 final decision includes evidence that is not cumulative or redundant of the evidence previously of record, addresses unestablished facts necessary to substantiate the claim, and raises the reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The April 1995 rating decision is final.  38 U.S.C.A. §§ 7104, 7105 (West 2002; 38 C.F.R. §§ 3.160(d), 20.1100, 20.1104 (2013).

2.  New and material evidence has been received to reopen the claim for service connection for a bilateral knee disability.  38 U.S.C.A. § 5108  (West 2002); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In light of the Board's reopening of the claim, any deficiency regarding new and material evidence notice is not prejudicial.  See Kent v. Nicholson, 20 Vet. App. 1  (2006).

Rating decisions from which an appeal is not timely perfected become final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).  An appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200 (2013). 

A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.  The Secretary must reopen a final claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).  The Board does not have jurisdiction to consider a claim that has become final before it determines that new and material evidence has been presented, irrespective of what the regional office may have determined with respect to new and material evidence.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  

The February 2008 rating decision denied entitlement to service connection because the Veteran had not submitted new and material evidence.  Previously, the Veteran's claim had been denied because the evidence did not support a finding that the Veteran had a current bilateral knee disability that was related to service.  Therefore, an unestablished fact necessary to substantiate the claim is competent evidence of a link between the Veteran's current condition and his active duty service.

The Veteran has provided a private medical opinion linking the Veteran's current bilateral knee complaints to service.  In addition, the Veteran has provided testimony at his February 2014 hearing linking the Veteran's current problems to his service.  This evidence suggests a possible link between the Veteran's claimed bilateral knee problems and his active duty service, and as a result qualifies as new and material evidence sufficient to reopen the claim.

The Board finds that new and material evidence has been submitted with respect to the Veteran's service connection claim for a bilateral knee disability.


ORDER

The previously denied claim of entitlement to service connection for a bilateral knee disability is reopened on the basis of new and material evidence; to that extent only, the appeal is granted.


REMAND

Although the Board is sympathetic to the Veteran's claims, after carefully considering the matter, the Board finds that they must be remanded for further evidentiary development.  

Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303(a).

With respect to the Veteran's claimed bilateral knee disability, the Board finds the Veteran credible and has no reason to doubt his statements as to his current knee problems.  However, currently the medical evidence within the claims file does not contain a specific diagnosis for the Veteran's claimed bilateral knee disability.  Even the physician's statement discussed above refers only to a current knee "condition" and does not specify the underlying pathology.  Without a currently diagnosed disability, the Board cannot grant service connection.  See id.  The Board notes the references to arthritis in the private medical records submitted by the Veteran, however, the records do not specify that it is bilateral knee arthritis.  As a result, the Board finds that a VA examination is necessary in order to identify the nature of his current bilateral knee disability.

With respect to the Veteran's claimed neck condition, the Board finds that a VA examination is warranted in order to determine the nature and etiology of the Veteran's currently diagnosed neck disability.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (provides an analysis of when an examination is required).   

Accordingly, the case is REMANDED for the following action:

1.  Send notice to the Veteran requesting that he identify any additional private or VA treatment records for either his bilateral knee condition or his neck condition.  Request that he forward any additional records to VA to associate with the claims file or provide VA with authorization to obtain such records.  

Take whatever steps are necessary to obtain the medical records mentioned by the Veteran in his February 2014 travel Board hearing, specifically treatment records from Lawrence Joel Army Hospital at Fort McPherson beginning around 1995 and treatment records from the Veteran' private physician Dr. J at Southside Medical Center.

If the Veteran is receiving regular VA treatment, obtain the updated medical records and associate them with the claims file. 

2.  Schedule the Veteran for a VA bilateral knee examination with an examiner of appropriate expertise.  The claims file and a copy of this remand must be made available to and be reviewed by the examiner in conjunction with the examination.  The examination report must indicate that the claims file was reviewed in conjunction with the report.  

The examiner should provide a medical opinion on the etiology of the Veteran's claimed bilateral knee condition.

Based on a review of the record, the examiner should:

a)  If possible, provide a current diagnosis as to any current bilateral knee disorder.

b)  As to any knee disability identified, provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the disorder is causally or etiologically related to the Veteran's period of active service.

Any evaluations, studies, or tests deemed necessary by the examiner should be performed and any such results must be included in the examination report.  A complete rationale for any opinion expressed must be provided.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence, or information would be useful in rendering an opinion.

The examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  "More likely" and "as likely" support the contended causal relationship or a finding of aggravation; "less likely" weighs against the claim.

3.  Schedule the Veteran for a VA neck examination with an examiner of appropriate expertise.  The claims file and a copy of this remand must be made available to and be reviewed by the examiner in conjunction with the examination.  The examination report must indicate that the claims file was reviewed in conjunction with the report.  

The examiner should provide a medical opinion on the etiology of the Veteran's claimed neck condition.

Based on a review of the record, the examiner should:

Provide an opinion as to whether the Veteran's currently diagnosed neck disability is at least as likely as not (i.e. probability of 50 percent or greater) causally or etiologically related to the Veteran's period of active service.
		
Any evaluations, studies, or tests deemed necessary by the examiner should be performed and any such results must be included in the examination report.  A complete rationale for any opinion expressed must be provided.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence, or information would be useful in rendering an opinion.

The examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  "More likely" and "as likely" support the contended causal relationship or a finding of aggravation; "less likely" weighs against the claim.

4.  After the requested records review and opinion are completed, the report should be reviewed to ensure complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the reviewing personnel.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  After undertaking any other development deemed appropriate, the RO will readjudicate the issues on appeal.  If the benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


